DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to Claims 1-5, 9, 10, and 14, the cancelation of Claims 7, 8, 11-13, and 15-20, and the addition of Claims 21-31, filed 4/22/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 7 of 9 through 9 of 9, filed 4/22/2022, with respect to the rejection(s) of claim(s) 1-5, and 14, under 35 USC § 102 and claim(s) 9, under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 10, 14, 21-23, 25-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momose (US 2016/0291320 A1).
With respect to Claim 1, Momose discloses an apparatus, comprising: a substrate (1, Figure 2B); a first post (59, Figure 2B; see annotated Figure 2B) coupled to the substrate (side that 11 is on, Figure 2B); a hinge layer (12, 35, 51, 59, 361, 362, 371, and 372, Figure 2B) comprising: a torsion hinge (35, Figure 2B) coupled to the first post (one of 59, Figure 2B); and a spring tip (tips of 361, 362, 371, and 372, Figure 3A) couple to the torsion hinge (35, Figure 2B), the spring tip (361, 362, 371, and 372, Figure 2B) comprising a contactor spring (formed as a spring chip having a spring property, ¶[0049]), the contactor spring (formed as a spring chip having a spring property, ¶[0049]) having a first contact surface (top of 1, Figure 2B; see annotated Figure 2B); a second post (59, Figure 2B; see annotated Figure 2B) coupled to the torsion hinge (35, Figure 2B); and a mirror (51, Figure 2B) coupled to the second post (59, Figure 2B; see annotated Figure 2B), the mirror (51, Figure 2B) having a second contact surface (underside of 51, Figure 2B; see annotated Figure 2B). 

    PNG
    media_image1.png
    850
    740
    media_image1.png
    Greyscale

With respect to Claim 2, Momose further discloses wherein the contactor spring (formed as a spring chip having a spring property, ¶[0049]) is configured to convert, to stored energy (electrostatic force, ¶[0050]), energy (electrostatic force, ¶[0050]) received when the second contact surface (underside of 51, Figure 2B; see annotated Figure 2B) contacts (see Figures 4A and 4B , ¶[0055]) the first contact surface (top of 1, Figure 2B; see annotated Figure 2B) and configured to release the stored energy when the second contact surface (underside of 51, Figure 2B; see annotated Figure 2B) and the first contact surface (top of 1, Figure 2B; see annotated Figure 2B) separate (exert a force for returning the mirror 51 to a posture parallel to the substrate 1, ¶[0055]).
With respect to Claim 3, Momose further discloses wherein the spring tip (361, 362, 371, and 372, Figure 2B) comprises an extension arm (36 and 37, Figure 2B), the extension arm (36 and 37, Figure 2B) coupling the contactor spring (formed as a spring chip having a spring property, ¶[0049]) to the first post (59, Figure 2B; see annotated Figure 2B).
With respect to Claim 4, Momose further discloses wherein the extension arm (36 and 37, Figure 2B) is configured to convert, to stored energy, energy received when the second contact surface (underside of 51, Figure 2B; see annotated Figure 2B) contacts the first contact surface (top of 1, Figure 2B; see annotated Figure 2B) and is configured to release the stored energy when the second contact surface (underside of 51, Figure 2B; see annotated Figure 2B) and the first contact surface (top of 1, Figure 2B; see annotated Figure 2B) separate (exert a force for returning the mirror 51 to a posture parallel to the substrate 1, ¶[0055]).
With respect to Claim 9, Momose further discloses a memory cell (address circuit 14 includes a memory cell for selectively controlling an operation of each mirror 51, ¶[0037]) formed in the substrate (14 is part of 1, Figure 2B), wherein the mirror (51, Figure 2B) is configured to reflect light (surface of the mirror 51 is configured by a reflective surface, ¶[0036]) in response to a memory state (address circuit 14 includes a memory cell for selectively controlling an operation of each mirror 51, ¶[0037]) of the memory cell (address circuit 14 includes a memory cell for selectively controlling an operation of each mirror 51, ¶[0037]).
With respect to Claim 10, Momose further discloses a reduced contact surface coupled to a planar surface of the contactor spring (formed as a spring chip having a spring property, ¶[0049]) or the mirror (51, Figure 2B), wherein the planar surface of the contactor spring (formed as a spring chip having a spring property, ¶[0049]) or the mirror (51, Figure 2B) faces the substrate, wherein a void exists (stoppers 361, 362, 371, and 372 are formed to prevent the mirror 51 from coming into contact with each other, ¶[0049]) between the reduced contact surface and the substrate.
With respect to Claim 14, Momose further discloses the hinge layer (12, 35, 51, 59, 361, 362, 371, and 372, Figure 2B) further comprising first (12, Figure 2B) and second electrodes (13, Figure 2B), wherein the mirror (51, Figure 2B) is configured to move in a first direction in response to a first voltage (a drive voltage is applied to the address electrodes 12 and 13 on the substrate side ¶[0055]) the first electrode (12, Figure 2B), and wherein the mirror (51, Figure 2B) is configured to move in a second direction in response to a second voltage (a drive voltage is applied to the address electrodes 12 and 13 on the substrate side ¶[0055]; driving is performed by each of the plurality of mirrors 51, ¶[0056]) on the second electrode (13, Figure 2B).
With respect to Claim 21, Momose discloses a microelectromechanical system (MEMS) device comprising: a hinge layer (12, 35, 51, 59, 361, 362, 371, and 372, Figure 2B) comprising: a torsion hinge (35, Figure 2B); and a spring tip (361, 362, 371, and 372, Figure 2B) coupled to the torsion hinge (35, Figure 2B), the spring tip (361, 362, 371, and 372, Figure 2B) comprising a contactor spring (formed as a spring chip having a spring property, ¶[0049]), contractor spring (formed as a spring chip having a spring property, ¶[0049]) having a first contact surface (top of 1, Figure 2B; see annotated Figure 2B); a mirror (51, Figure 2B) have a second contact surface (underside of 51, Figure 2B; see annotated Figure 2B), the second contact surface (underside of 51, Figure 2B; see annotated Figure 2B) configured to contact the first contact surface (top of 1, Figure 2B; see annotated Figure 2B), and the second contact surface (underside of 51, Figure 2B; see annotated Figure 2B) configured to separate from the first contact surface (top of 1, Figure 2B; see annotated Figure 2B); and a post (59, Figure 2B; see annotated Figure 2B) coupling the mirror (51, Figure 2B) and the torsion hinge (35, Figure 2B).
With respect to Claim 22, Momose further discloses wherein the contractor spring (formed as a spring chip having a spring property, ¶[0049]) has a cavity (see annotated Figure 3A).

    PNG
    media_image2.png
    708
    830
    media_image2.png
    Greyscale

With respect to Claim 23, Momose further discloses wherein a surface of the cavity (see annotated Figure 3A) is curved, notched (see annotated Figure 3A), trapezoidal, or rectilinear.
With respect to Claim 25, Momose further discloses wherein the mirror (51, Figure 2B) comprises a protrusion (see annotated Figure 3B), the second contact surface (underside of 51, Figure 2B; see annotated Figure 2B) on the protrusion (see annotated Figure 3B).

    PNG
    media_image3.png
    345
    693
    media_image3.png
    Greyscale

With respect to Claim 26, Momose further discloses wherein the first contact surface (top of 1, Figure 2B; see annotated Figure 2B) is at an end of the contractor spring (formed as a spring chip having a spring property, ¶[0049]).
With respect to Claim 27, Momose further discloses wherein the post (59, Figure 2B; see annotated Figure 2B) is a first post (59, Figure 2B; see annotated Figure 2B), the MEMS device further comprising: a substrate (1, Figure 2B); and a second post (59, Figure 2B; see annotated Figure 2B) coupling (first torsion hinge 35 with conductivity which is supported over the substrate 1 through the first hinge post 39, ¶[0040]) the torsion hinge (35, Figure 2B) to the substrate (1, Figure 2B).
With respect to Claim 28, Momose further discloses wherein the substrate comprises a complementary metal oxide semiconductor (CMOS) memory cell and the hinge layer (12, 35, 51, 59, 361, 362, 371, and 372, Figure 2B) comprises an electrode (12, Figure 2B), the electrode over the CMOS memory cell (16, Figure 2B).
With respect to Claim 29, Momose discloses a microelectromechanical system (MEMS) device comprising: a hinge layer (12, 35, 51, 59, 361, 362, 371, and 372, Figure 2B) comprising: a torsion hinge; and a spring tip (361, 362, 371, and 372, Figure 2B) coupled to the torsion hinge (35, Figure 2B), the spring tip (361, 362, 371, and 372, Figure 2B) having a first contact surface (top of 1, Figure 2B; see annotated Figure 2B); a mirror (51, Figure 2B) having a protrusion (see annotated Figure 3B), the protrusion (see annotated Figure 3B) having a second contact surface (underside of 51, Figure 2B; see annotated Figure 2B), the second contact surface (underside of 51, Figure 2B; see annotated Figure 2B) configured to contact the first contact surface (top of 1, Figure 2B; see annotated Figure 2B), and the second contact surface (underside of 51, Figure 2B; see annotated Figure 2B) configured to separate from the first contact surface (top of 1, Figure 2B; see annotated Figure 2B); and a post (59, Figure 2B; see annotated Figure 2B) coupling the mirror (51, Figure 2B) and the torsion hinge (35, Figure 2B).
With respect to Claim 30, Momose further discloses wherein the protrusion (see annotated Figure 3B) is a linear wedge (see annotated Figure 3B).
With respect to Claim 31, Momose further discloses wherein the spring tip (361, 362, 371, and 372, Figure 2B) comprises a contractor spring (formed as a spring chip having a spring property, ¶[0049]), the first contact surface (top of 1, Figure 2B; see annotated Figure 2B) on the contractor spring (formed as a spring chip having a spring property, ¶[0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable Momose (US 2016/0291320 A1), as applied to claim 21 above, and in further view of Drabe et al., (hereafter Drabe) (US 2021/0387851 A1).
With respect to Claim 24, Momose teaches the MEMS device of claim 21.
Momose fails to teach wherein the contactor is a curved leaf spring.
Drabe teaches a micromechanical structure (title and abstract) wherein the spring (161 and 162, Figure 6d) is a curved leaf spring (¶[0069]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Momose having the MEMS device with the teachings of Drabe having curved leaf spring for the purpose of lowering the driving voltage of the curved leaf spring and increasing the degree of freedom of movement in the axial direction.





Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 5, though unpatentable Momose (US 2016/0291320 A1) teach “the apparatus of claim 4, wherein the extension arm (36 and 37, Figure 2B) has a first surface (lower portion of 36 and 37, Figure 2B) and a second surface (upper portion of 36 and 37, Figure 2B), the first surface (lower portion of 36 and 37, Figure 2B)  facing the substrate (1, Figure 2B) and the second surface facing the mirror (51, Figure 2B),” Momose fails to teach or suggest the aforementioned combination further comprising “wherein the contactor spring has a third surface facing the mirror, and wherein a first distance from a first point of the second surface to the mirror is less than a second distance from a second point of the third surface to the mirror.”
With respect to Claim 6, this claim depends on claim 5 and is allowable at least for the reasons stated supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        May 11, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872